          Case 1:20-cv-06261-PAE Document 16 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SANDRA QUINTANILLA, individually and on
 behalf of all others similarly situated,
                                                                          20 Civ. 6261 (PAE)
                                        Plaintiff,
                        -v-                                                    ORDER

 WW INTERNATIONAL, INC., dba WEIGHT
 WATCHERS, a Virginia Corporation,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       On August 7, 2020, Judge Phillips of the Central District of California ordered this case

transferred from that District to the Southern District of New York, pursuant to the parties’

stipulation. Dkt. 11. In that order, Judge Phillips also granted plaintiff leave to file a second

amended complaint, deemed it filed and served upon entry of the order, and gave defendant 30

days “from the date that the action is assigned to a New York district court Judge” to respond.

Id. On August 10, 2020, this case was transferred accordingly. Dkt. 12. On August 24, 2020,

the case was assigned to me. Pursuant to Judge Phillips’s August 7 order, defendant’s deadline

to respond to the second amended complaint is Wednesday, September 23, 2020.

       SO ORDERED.


                                                              PaJA.�
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: August 25, 2020
       New York, New York
